DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I Species A (i.e. the embodiment related to Figs.1-2 and encompassing claims 1-18) in the reply filed on 05/27/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-8, 13 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pornin et al. (US 2013/0243942 A1 hereinafter referred to as “Pornin”).
With respect to claim 1, Pornin discloses, in Figs.1A-1E and 2-3, a method for producing a hermetically sealed housing having a semiconductor component, the method comprising: introducing a housing having a housing body (106 and 112) and a housing cover (114) into a process chamber/(fab chamber where package is being processed), wherein the housing cover (114) closes off a cavity (112/102) of the housing body (106 and 112) and is attached in a gas-tight manner to the housing body (106 and 112), wherein at least one opening (114) is formed in the housing, and wherein at least one semiconductor component (104) is arranged in the cavity (112) (see Figs.1A-1D, Par.[0066]-[0067] wherein electronic device in package housing of substrate 106 and its future cavity 112 as well as the cover 114 closing off such housing is disclosed); generating a vacuum in the cavity (102) by evacuating the process chamber; generating a predetermined gas atmosphere in the cavity and the process chamber (see Par.[0062]-[0063] and [0071] wherein the cavity 102 is advantageously closed in an environment under a vacuum or at low pressure with one or several gases that do not hinder operation of the electronic device 104 and therefore, depending on the nature of the gas(es) present in the deposition chamber, the deposited material may contain one or several types of gaseous elements depending on the 
With respect to claim 2, Pornin discloses, in Figs.1A-1E and 2-3, the method, wherein the applying of the sealing material (118) comprises applying a viscous sealing material to the at least one opening (116) (see Par.[0070] (see Par.[0070]-[0071], [0096] wherein dielectric or metallic plugging material hermetically closing off cover 114 release holes in an environment under a vacuum or at low pressure with one or several gases that do not hinder operation of the electronic device 104 are disclosed); it is submitted that dielectric or metallic material subjected to heat treatment have material viscosity).
With respect to claim 5, Pornin discloses, in Figs.1A-1E and 2-3, the method, wherein the applying of the sealing material causes a gas-tight closure of the at least one opening; and wherein, after the applying of the sealing material, no further supply of heat into the housing or the sealing material for the gas-tight closure of the at least one opening is effected (see Par.[0072]-[0073], [0076], [0078]-[0079], [0089] and [0092] wherein heating cycle applied to package and sealing material are disclosed).
With respect to claim 6, Pornin discloses, in Figs.1A-1E and 2-3, the method, further comprising: melting the sealing material to form molten sealing material, while the predetermined gas atmosphere remains in the process chamber, such that the molten sealing material closes the at least one opening in a gas-tight manner (see Par.[0060], [0062]-[0063] and [0071] wherein the cavity 102 is advantageously closed in an environment under a vacuum or at low pressure with one or several gases that do not hinder operation of the electronic device 104 and therefore, depending on the nature of the gas(es) present in the deposition chamber, the deposited material may contain one or several types of gaseous elements depending on the nature of the gaseous atmosphere required in the future cavity 102, and for example may be argon and/or hydrogen and/or nitrogen).
With respect to claim 7, Pornin discloses, in Figs.1A-1E and 2-3, the method, wherein the melting of the sealing material comprises heating merely a partial region of the housing, which surrounds the at least one opening, and also the sealing material (see Par.[0072]-[0073], [0076], [0078]-[0079], [0089] and [0092] wherein heating cycle by laser applied to package and sealing material are disclosed).
With respect to claim 8, Pornin discloses, in Figs.1A-1E and 2-3, the method, wherein the melting of the sealing material comprises irradiating the sealing material with a laser beam (see Par.[0072]-[0073], [0076], [0078]-[0079], [0089] and [0092] wherein heating cycle by laser applied to package and sealing material are disclosed).
With respect to claim 13, Pornin discloses, in Figs.1A-1E and 2-3, the method, wherein the predetermined gas atmosphere is more than 75% by volume of carbon monoxide, carbon dioxide, methane, ethanol, nitrogen, or a halogen (see Par.[0062]-[0063] and [0071] wherein the cavity 102 is advantageously closed in an environment under a vacuum or at low pressure with one or several gases that do not hinder operation of the electronic device 104 and therefore, depending on the nature of the gas(es) present in the deposition chamber, the deposited material may contain one or several types of gaseous elements depending on the nature of the gaseous atmosphere (i.e. atmosphere gas is made up of approximately 78% nitrogen) required in the future cavity 102, and for example may be argon and/or hydrogen and/or nitrogen).
With respect to claim 17, Pornin discloses, in Figs.1A-1E and 2-3, the method, wherein a hydrostatic pressure of the predetermined gas atmosphere is between 0.5 bar and 3 bar (see Par.[0010] wherein hermetically closed cavity so as to obtain a pressure within the cavity for example equal to about or more than 100 mbars).
With respect to claim 18, Pornin discloses, in Figs.1A-1E and 2-3, the method, wherein the at least one opening is formed in the housing cover or a base plate of the housing body.
Claims 1-8, 11 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heck (US 2007/0235501 A1).
With respect to claim 1, Heck discloses, in Figs.5A-5F, a method for producing a hermetically sealed housing having a semiconductor component, the method comprising: introducing a housing having a housing body (302 and 338) and a housing cover (314) into a process chamber/(fab chamber where 
With respect to claim 2, Heck discloses, in Figs.5A-5F, the method, wherein the applying of the sealing material comprises applying a viscous sealing material (324L and 324R) to the at least one opening (316L and 316R) (see Par.[0044], [0049] and [0067]-[0069] wherein reflowed material 324L, 324R has closed the sacrificial material removal such as viscous solder materials which may be heated to a softening or melting point and thereafter cooled used in openings 316L, 316R are disclosed).
With respect to claim 3, Heck discloses, in Figs.5A-5F, the method, wherein the applying of the sealing material (324L, 324R) comprises spinning sealing material from a capillary onto the at least one opening (316L, 316R) (see Par.[0052] wherein  the chamber has been sealed without needing to deposit material into the opening to seal the opening or spinning-on material into the opening to seal the opening).
With respect to claim 4, Heck discloses, in Figs.5A-5F, the method, wherein the applying of the sealing material comprises applying a sealing material (324) in a molten state to the at least one opening (see Par.[0044], [0049] and [0067]-[0069] wherein reflowed material 324L, 324R has closed the sacrificial material removal such as viscous solder materials which may be heated to a softening or melting point and thereafter cooled used in openings 316L, 316R are disclosed).
With respect to claim 5, Heck discloses, in Figs.5A-5F, the method, wherein the applying of the sealing material causes a gas-tight closure of the at least one opening; and wherein, after the applying of the sealing material, no further supply of heat into the housing or the sealing material for the gas-tight closure of the at least one opening is effected (see Par.[0044], [0049]-[0050] and [0067]-[0069] wherein having airtight hermetically sealed chamber 306 that is sealed by reflowing the reflowable material include a material which may be heated to a softening or melting point and thereafter cooled to a so cap may also potentially be used).
With respect to claim 6, Heck discloses, in Figs.5A-5F, the method, further comprising: melting the sealing material to form molten sealing material, while the predetermined gas atmosphere remains in the process chamber, such that the molten sealing material closes the at least one opening in a gas-tight manner (see Par.[0044], [0049]-[0050] and [0067]-[0069] wherein having airtight hermetically sealed chamber 306 that is sealed by reflowing the reflowable material include a material which may be heated to a softening or melting point and thereafter cooled to a so cap may also potentially be used; and see Par.[0052] wherein  the chamber has been sealed without needing to deposit material into the opening to seal the opening or spinning-on material into the opening to seal the opening).
With respect to claim 7, Heck discloses, in Figs.5A-5F, the method as claimed in claim 6, wherein the melting of the sealing material comprises heating a partial region of the housing, which surrounds the at least one opening, and also the sealing material (see Par.[0044], [0049]-[0050] and [0067]-[0069] wherein having airtight hermetically sealed chamber 306 that is sealed by reflowing the reflowable material include a material which may be heated to a softening or melting point and thereafter cooled to a so cap may also potentially be used; it is submitted that cooled the cap suggests at least partially heating the cap).
With respect to claim 8, Heck discloses, in Figs.5A-5F, the method, wherein the melting of the sealing material comprises irradiating the sealing material with a laser beam (see Par.[0044], [0049]-[0050] and [0067]-[0069] wherein having airtight hermetically sealed chamber 306 that is sealed by reflowing the reflowable material include a material which may be heated to a softening or melting point and thereafter cooled to a so cap may also potentially be used and heating the reflowable material by laser are disclosed).
With respect to claim 11, Heck discloses, in Figs.5A-5F, the method, wherein the housing body (314) is formed from ceramic, and wherein the housing cover is formed from ceramic, metal, or glass (see Par.[0027] wherein cover cap 314 of ceramic and glasses material is disclosed).
With respect to claim 18, Heck discloses, in Figs.5A-5F, the method, wherein the at least one opening is formed in the housing cover or a base plate of the housing body.
Claims1-2 and 4-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (US 2011/0114840 A1 hereinafter referred to as “Yamazaki”).
With respect to claim 1, Yamazaki discloses, in Figs.53-56, a method for producing a hermetically sealed housing having a semiconductor component, the method comprising: introducing a housing having a housing body (21 and 27) and a housing cover (22 and 25) into a process chamber (17), wherein the housing cover (22 and 25) closes off a cavity of the housing body (21 and 27) and is attached in a gas-tight manner to the housing body (21 and 27), wherein at least one opening (4) is formed in the housing, and wherein at least one semiconductor component (9) is arranged in the cavity (23) (see Par.[0253], [0264]-[0265] wherein ring-shaped material 21 and wiring substrate 27 of package body, plate-shaped section 22, window material 25 and through hole 4 through plate-shaped section 22 are disclosed); generating a vacuum in the cavity by evacuating the process chamber; generating a predetermined gas atmosphere in the cavity (23) and the process chamber (17) (see Par.[0264]-[0267], [0270]-[0271], [0275], [0278] and [0304] wherein vacuumed encapsulated package with infrared ray receiving element 24 encapsulated within a vacuum atmosphere by getter material 38 outgassing inside vacuumed chamber 17 is disclosed); and applying sealing material (10) to the at least one opening (4) while the predetermined gas atmosphere remains in the process chamber (14) (see Par.[0145] and [0153] wherein sealing section 10 composed of the material of 1a to sealed hole 4 by heating getter material 38 to create nitrogen or inert gas atmosphere vacuumed sealed cavity is disclosed; see Par.[0145], [0147], [0153], [0161], [0163], [0165], [0171], [0205],  wherein seal preferred material is a material which is unlikely to release gas after airtight sealing is conducted by locally heated by irradiating a laser beam on the periphery of the through hole 4 using a laser apparatus).
With respect to claim 2, Yamazaki discloses, in Figs.53-56, the method, wherein the applying of the sealing material (10/1a) comprises applying a viscous sealing material to the at least one opening (4) 
With respect to claim 4, Yamazaki discloses, in Figs.53-56, the method, wherein the applying of the sealing material (10) comprises applying a sealing material in a molten state to the at least one opening (4) (see Par.[0145] and [0153] wherein sealing section 10 composed of the material of 1a to sealed hole 4 by heating getter material 38 to create nitrogen or inert gas atmosphere vacuumed sealed cavity is disclosed; see Par.[0145]-[0147] wherein sealing material including materials of a semiconductor material such as Si and Ge, a metallic material such as Ni, Fe, Co, Cr, Ti, Au, Ag, Cu, Al, Pd, Pt, an alloy material with any of these materials serving as a primary component thereof, or a glass or ceramics material such as SiO.sub.2 and Al.sub.2O.sub.3, solder material such as Sn, Pb, SnPb, SnAg, SnCu, SnAgCu, Snln, SnZn, SnBi, SnZnBi, Bi, In, and InAg  and a process of melting and cooling the constituent material by local heat application to thereby airtightly seal the hole; it is submitted that such listed materials have viscosity).
With respect to claim 5, Yamazaki discloses, in Figs.53-56, the method, wherein the applying of the sealing material (10) causes a gas-tight closure of the at least one opening (4); and wherein, after the applying of the sealing material, no further supply of heat into the housing or the sealing material for the gas-tight closure of the at least one opening is effected (see Par.[0145], [0147], [0153], [0161], [0163], [0165], [0171], [0205],  wherein seal preferred material is a material which is unlikely to release gas after airtight sealing is conducted by locally heated by irradiating a laser beam on the periphery of the through hole 4 using a laser apparatus).
With respect to claim 6, Yamazaki discloses, in Figs.53-56, the method, further comprising: melting the sealing material to form molten sealing material, while the predetermined gas atmosphere remains in the process chamber, such that the molten sealing material closes the at least one opening in a gas-tight manner (see Par.[0145] and [0153] wherein sealing section 10 composed of the material of 1a to sealed hole 4 by heating getter material 38 to create nitrogen or inert gas atmosphere vacuumed sealed cavity is disclosed; see Par.[0145], [0147], [0153], [0161], [0163], [0165], [0171], [0205],  wherein seal preferred material is a material which is unlikely to release gas after airtight sealing is conducted by locally heated by irradiating a laser beam on the periphery of the through hole 4 using a laser apparatus).
With respect to claim 7, Yamazaki discloses, in Figs.53-56, the method, wherein the melting of the sealing material comprises heating a partial region of the housing, which surrounds the at least one opening, and also the sealing material (see Par.[0145] and [0153] wherein sealing section 10 composed of the material of 1a to sealed hole 4 by heating getter material 38 to create nitrogen or inert gas atmosphere vacuumed sealed cavity is disclosed; see Par.[0145]-[0147] wherein sealing material including materials of a semiconductor material such as Si and Ge, a metallic material such as Ni, Fe, Co, Cr, Ti, Au, Ag, Cu, Al, Pd, Pt, an alloy material with any of these materials serving as a primary component thereof, or a glass or ceramics material such as SiO.sub.2 and Al.sub.2O.sub.3, solder material such as Sn, Pb, SnPb, SnAg, SnCu, SnAgCu, Snln, SnZn, SnBi, SnZnBi, Bi, In, and InAg  and a process of melting and cooling the constituent material by local heat application to thereby airtightly seal the hole; it is submitted that such listed materials have viscosity).
With respect to claim 8, Yamazaki discloses, in Figs.53-56, the method, wherein the melting of the sealing material comprises irradiating the sealing material with a laser beam (see Par.[0145] and [0153] wherein sealing section 10 composed of the material of 1a to sealed hole 4 by heating getter material 38 to create nitrogen or inert gas atmosphere vacuumed sealed cavity is disclosed; see Par.[0145], [0147], [0153], [0161], [0163], [0165], [0171], [0205],  wherein seal preferred material is a material which is unlikely to release gas after airtight sealing is conducted by locally heated by irradiating a laser beam on the periphery of the through hole 4 using a laser apparatus).
With respect to claim 9, Yamazaki discloses, in Figs.53-56, the method, wherein the at least one opening (4) is metallized (13), and wherein the sealing material (10) is a predetermined quantity of a metal alloy (see Par.[0205]-[0208] wherein metallic surface 13 materials of hole 4 are disclosed).
With respect to claim 10, Yamazaki discloses, in Figs.53-56, the method, wherein the sealing material is a predetermined quantity of glass (see Par.[0145] and [0153] wherein sealing section 10 composed of the material of 1a to sealed hole 4 by heating getter material 38 to create nitrogen or inert gas atmosphere vacuumed sealed cavity is disclosed; see Par.[0145]-[0147] wherein sealing material including materials of a semiconductor material such as Si and Ge, a metallic material such as Ni, Fe, Co, Cr, Ti, Au, Ag, Cu, Al, Pd, Pt, an alloy material with any of these materials serving as a primary component thereof, or a glass or ceramics material such as SiO.sub.2 and Al.sub.2O.sub.3, solder material such as Sn, Pb, SnPb, SnAg, SnCu, SnAgCu, Snln, SnZn, SnBi, SnZnBi, Bi, In, and InAg  and a process of melting and cooling the constituent material by local heat application to thereby airtightly seal the hole).
With respect to claim 11, Yamazaki discloses, in Figs.53-56, the method, wherein the housing body is formed from ceramic, and wherein the housing cover is formed from ceramic, metal, or glass (see Par.[0145] and [0153] wherein sealing section 10 composed of the material of 1a to sealed hole 4 by heating getter material 38 to create nitrogen or inert gas atmosphere vacuumed sealed cavity is disclosed; see Par.[0145]-[0147] wherein sealing material including materials of a semiconductor material such as Si and Ge, a metallic material such as Ni, Fe, Co, Cr, Ti, Au, Ag, Cu, Al, Pd, Pt, an alloy material with any of these materials serving as a primary component thereof, or a glass or ceramics material such as SiO.sub.2 and Al.sub.2O.sub.3, solder material such as Sn, Pb, SnPb, SnAg, SnCu, SnAgCu, Snln, SnZn, SnBi, SnZnBi, Bi, In, and InAg  and a process of melting and cooling the constituent material by local heat application to thereby airtightly seal the hole).
With respect to claim 12, Yamazaki discloses, in Figs.53-56, the method, wherein the at least one semiconductor component is a microphone or a light source (see Par.[0204] wherein electronic device as structure emits strong electromagnetic waves (i.e. light wave) is disclosed).
With respect to claim 13, Yamazaki discloses, in Figs.53-56, the method, wherein the predetermined gas atmosphere is more than 75% by volume of carbon monoxide, carbon dioxide, 
With respect to claim 14, Yamazaki discloses, in Figs.53-56, the method, wherein a melting point of the sealing material (10) is lower than a melting point of a part of the housing (13) which surrounds the at least one opening (see Par.[0145] and [0153] wherein sealing section 10 composed of the material of 1a to sealed hole 4 by heating getter material 38 to create nitrogen or inert gas atmosphere vacuumed sealed cavity is disclosed; see Par.[0145]-[0147] wherein sealing material including materials of a semiconductor material such as Si and Ge, a metallic material such as Ni, Fe, Co, Cr, Ti, Au, Ag, Cu, Al, Pd, Pt, an alloy material with any of these materials serving as a primary component thereof, or a glass or ceramics material such as SiO.sub.2 and Al.sub.2O.sub.3, solder material such as Sn, Pb, SnPb, SnAg, SnCu, SnAgCu, Snln, SnZn, SnBi, SnZnBi, Bi, In, and InAg  and a process of melting and cooling the constituent material by local heat application to thereby airtightly seal the hole; see Par.[0207] metallic layer 13, a so-called solder material such as Sn or Sn-containing alloy (SnPb, SnAg, SnCu, SnAgCu, Snln, SnZn, SnBi, and SnZnBi), the melting point of which is low among metallic materials, is preferable for these materials have a melting point of 300 oC or see Par.[] whereinthe metallic layer 13 can be lowered to a temperature of approximately 220.degree.  C. (if the constituent material of the structure is glass, ceramics, Si, Cu, Al, or the like, the melting point of these materials is approximately 1,000.degree.  C. or higher); as such, it is possible to choose the sealing material to be of lower melting point than that of cover metallic or cover material).
With respect to claim 15, Yamazaki discloses, in Figs.53-56, the method, wherein a melting point of the sealing material is above 200°C (see Par.[0145] and [0153] wherein sealing section 10 composed of the material of 1a to sealed hole 4 by heating getter material 38 to create nitrogen or inert gas atmosphere vacuumed sealed cavity is disclosed; see Par.[0145]-[0147] wherein sealing material including materials of a semiconductor material such as Si and Ge, a metallic material such as Ni, Fe, Co, 
With respect to claim 16, Yamazaki discloses, in Figs.53-56, the method, wherein a temperature of the predetermined gas atmosphere is between 150 oC and 30°C (see Par.[0278] wherein the vacuum chamber 17 and the inside of the encapsulating package to approximately 150.degree. C).
With respect to claim 17, Yamazaki discloses, in Figs.53-56, the method, wherein a hydrostatic pressure of the predetermined gas atmosphere is between 0.5 bar and 3 bar (see Par.[0064], [0271] and [0278] wherein vacuum state of 10-2 to 10-6 Torr or lower is required as a surrounding environment).
With respect to claim 18, Yamazaki discloses, in Figs.53-56, the method, wherein the at least one opening is formed in the housing cover or a base plate of the housing body.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited prior art on record, either alone or in combination, teach all the claimed limitations of claims 1-18: Heuck et al. US 2015/0353346 A1; Gore et al. US 2006/0244085 A1; Sogawa et al. US 2009/0140146 A1; Matsugi US 2009/0195125 A1; Thallner US 2008/0153258 A1; Kigawa et al. US 2007/0182289 A1; Kawauchi et al. US 2004/0104643 A1; Kuroda US 2008/0042523 A1; Kawano US 2018/0085105 A1; Bayerer et al. US 2013/0203218 A1.
Examiner Telephone/Fax Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818